,          '
           •
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     ·-UNTFEB-S'FA:TESDISTRICT COUR-'F
                                              SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                   V.                                    (For Offenses Committed On or After November 1, 1987)
               VICTOR MARTINEZ-NAVARRO (I)
                                                                            Case Number:        3:l 7-CR-00430-GPC

                                                                         Sean McGuire
                                                                         Defendant's Attorney
    REGISTRATION NO.               20455-045
    •-
    THE DEFENDANT:
    lZI admitted guilt to violation of allegation(s) No.        1

    D    was found guilty in violation of allegation(s) No.
                                                              ------------- after denial of guilty.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                 Nature of Violation
                1                     Committed a federal, state or local offense




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                         January 17 2020


                                                                         HON. GONZALO P. CURI             ·
                                                                         UNITED STATES DISTRICT JUDGE
      •
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFE'ND_AN_T: __ _ YI<::_TOR MARTINEZ-NAVARR,Q_(D __                                           __ __J_udgm".nt_:_l'age 2 of 2
CASE NUMBER:       3:17-CR-00430-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 8 months (4 months to run concurrent to the sentence imposed in related case 19cr3227-GPC and 4 months to run
 consecutive to the sentence imposed in related case 19cr3227-GPC)




 •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •        The court makes the following recommendations to the Bureau of Prisons:




 •        The defendant is remanded to the custody of the United States Marshal.

 •        The defendant shall surrender to the United States Marshal for this district:
          •     at _ _ _ _ _ _ _ _ _ A.M.                       on
          •     as notified by the United States Marshal.
                                                                     ------------------
          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •        Prisons:
          •     on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at - - - - - - - - - - - - - - ' ; with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:17-CR-00430-GPC
